Citation Nr: 1521050	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-30 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995 and January 2006 to February 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).  In a June 2012 decision, the RO granted service connection for major depressive disorder with pain disorder, and assigned a 70 percent disability rating from August 1, 2011, and as of that date, the Veteran's combined schedular evaluation is 100 percent.  However, it does not appear that the Veteran has been awarded special monthly compensation (SMC).  See 38 U.S.C.A. § 1114(s) (West 2002).  VA's duty to maximize a claimant's benefits, to include SMC benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  As no single disability has been rated total (at 100 percent) and there has not been an award for special monthly compensation, the issue of TDIU is not moot.  See Bradley, 22 Vet. App. at 292 (Congress intended a single disability be rated as total for § 1114(s), but TDIU may be used as a basis for establishing second requirement under § 1114 (s)). For this reason, a TDIU award may become relevant if the Veteran becomes eligible for special monthly compensation benefits.

In January 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) via video teleconference.  A transcript of this hearing has been associated with the record.  The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings - the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the January 2015 hearing, the Veterans Law Judge clarified the issues on appeal, explained to the Veteran what was needed in order to prove his claims, and asked questions aimed at substantiating the appeal and identifying any outstanding evidence.  The Board therefore concludes that it has fulfilled its duty under Bryant.

The Board also notes that the record indicates that the Veteran had perfected an appeal of a February 2012 rating decision that denied an increased evaluation for the Veteran's service-connected lumbar degenerative joint disease with intervertebral disc syndrome (IVDS).  Hearing testimony was not elicited on this issue at the January 2015 Board hearing.  However, the Veteran's attorney indicated at that hearing that they were withdrawing that issue from appellate status.  See Board January 2015 Hearing Transcript (T.) at 14-15.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence establishes that the Veteran's current sleep apnea was incurred during military service.


CONCLUSION OF LAW

The criteria for establishing service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.

The Veteran asserts that he has sleep apnea which began during service.  He reports noticed snoring and daytime sleepiness before separation from service.  

Generally, in order to establish direct service connection, three elements must be established.  There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records (STRs) include complaints of sleep disturbance.  In an August 1991 STR, the Veteran complained of insomnia.  Upon mental health evaluation, no diagnosis was given.  In STRs dated in November 2006 and May and August 2007, the Veteran reported inability to sleep due to back pain.  In a July 2008 Medical Board assessment, the Veteran denied trouble sleeping. 

In a post-service VA progress notes dated in July 2009, the Veteran complained of snoring.  The Veteran underwent a private sleep study in August 2009.  The test showed a low level of sleep disordered breathing.  The examiner noted that if the Veteran has documented symptoms of excessive daytime sleepiness, impaired cognition, mood disorders or insomnia, documented hypertension ischemic heart disease or history of stroke, then the treatment may be considered positive for obstructive sleep apnea and therapy with auto-adjusting continuous positive airway pressure (CPAP) suggested.  A December 2009 VA progress indicates that a CPAP was prescribed. 

In February 2015, the Veteran submitted a letter from his wife attesting to the Veteran's excessive snoring since his injury in Iraq in 2007.  She reported that they had been married 10 years prior to that time and he never snored. 

The Veteran underwent a VA examination in October 2011.  The examiner found a current diagnosis of sleep apnea but determined that the condition could not be corroborated as having occurred during service.  Service treatment records did not cite a primary sleep condition and isolated notations of sleep problems in 2006 and 2007 are clearly made only in context of cervical strain and possible depression respectively.  The examiner noted that no description of sleep apnea or of symptoms consistent with sleep apnea during service was found.  Additionally, continuation of a primary sleep condition between discharge in 2009 and subsequent diagnosis of sleep apnea in 2009 is noticeably absent.  

In January 2015, the Veteran testified that he initially noticed sleep problems after his injury in October or November 2006.  He reported that he had complained to doctors at that time, but his doctors were more concerned about his back injury.  He reported snoring, dry mouth, headaches, restlessness, and erratic sleep patterns. 

Although the VA examiner found the Veteran's sleep apnea was not incurred in active duty, the Board does not find this opinion persuasive.  The examiner stated that the Veteran did not snore in service; however, the Veteran has consistently asserted he has sleep problems to include during active service, and the Veteran has submitted additional lay statements to support his claim.

In light of the evidence that the Veteran complained of sleep problems only five months after separation from active service, that he was given a sleep test based on those symptoms, and that he was diagnosed with sleep apnea six months after separation from service, the Board concludes that, at the very least, the evidence for and the evidence against the claim are in relative equipoise.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014).  Therefore, the benefit-of-the-doubt will be conferred in his favor and his claim for service connection is granted, subject to the controlling laws and regulations, which govern awards of VA compensation.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for sleep apnea is granted.  


REMAND

Regarding the Veteran's claim of entitlement to a TDIU, VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340 , 3.341, 4.16 (2014); VAOPGCPREC 75-91. 

A threshold requirement for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  However, where a veteran is unemployable by reason of his or her service-connected disabilities, but fails to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b). The Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance.  Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation and Pension Service.  

The Board notes that prior to August 2011 (effective date of combined 100 percent schedular rating), the Veteran did not meet the schedular criteria for an award of a TDIU.  However, the RO has not effectuated the Board's grant of service connection for sleep apnea and as such, it is yet to be determined whether the assigned rating and effective date will impact this determination.  Therefore, a remand is required.  The Board notes further that even if the Veteran does not meet the threshold requirement for TDIU prior to August 2011, the record suggests that he was unemployable prior to that time.  As such, extraschedular consideration should be addressed on remand.  See T. at 7 (statement by Veteran's attorney that "[w]e're trying to get it right and we feel that the, the veteran was entitled to a finding of unemployability back to at least 2009."). 

Accordingly, the case is REMANDED for the following action:

After undertaking any indicated development and following the formalization in a rating decision of the award of service connection for sleep apnea as granted in the Board's decision this date, readjudicate the claim for a TDIU in light of any additional evidence added to the record; if the Veteran is continues to fail to meet the percentage requirements established at 38 C.F.R. § 4.16(a) prior to August 2, 2011, his claim should be submitted to the Director, Compensation and Pension Service, pursuant to 38 C.F.R. § 4.16(b) for extraschedular consideration.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case, and should be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


